Citation Nr: 1616596	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Evaluation of cold injury residuals of the right lower extremity, currently rated as 30 percent disabling, to include whether a separate evaluation based on peripheral neuropathy is warranted. 

2.  Evaluation of cold injury residuals of the left lower extremity, currently rated as 30 percent disabling, to include whether a separate evaluation based on peripheral neuropathy is warranted. 

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The May 2012 rating decision granted the Veteran's claims for service connection for cold injuries of the upper and lower extremities.  The July 2013 rating decision, in pertinent part, denied the Veteran's claim for TDIU.  

In an October 2014 decision, the Board awarded higher evaluations for the Veteran's right and left upper extremities, denied higher evaluations for cold injuries to the right and left lower extremities, and denied a total disability evaluation due to unemployability resulting from service-connected disabilities (TDIU).  However, a May 2015 United States Court of Appeals for Veterans Claims (Court) order, based on a May 2015 Joint Motion for Remand (Joint Motion), vacated and remanded the issues of entitlement to higher evaluations for cold injuries of the lower extremities and TDIU. The Court affirmed the ratings assigned by the Board for the Veteran's upper extremities cold injury residuals.   

In October 2015, the Board remanded the Veteran's claims for increased disability ratings for cold injuries of the lower extremities and TDIU for additional development in accordance with the Joint Motion.  The additional development was completed, and in December 2015, the RO issued a supplemental statement of the case.

The case has been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a cold injury of the right lower extremity currently consist of pain, cold sensitivity, and osteoarthritis.

2.  Residuals of a cold injury of the left lower extremity currently consist of pain, cold sensitivity, and osteoarthritis.

3.  Peripheral neuropathy of the right lower extremity is attributable to service-connected residuals of a cold injury of the right lower extremity.

4.  Peripheral neuropathy of the left lower extremity is attributable to service-connected residuals of a cold injury of the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for the residuals of cold injury of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2015).
	
2. The criteria for a disability rating in excess of 30 percent for residuals of cold injury of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2015).

3.  Peripheral neuropathy of the right lower extremity is proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  Peripheral neuropathy of the left lower extremity is proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2010 and June 2012, to the Veteran.  These letters explained the evidence necessary to substantiate the initial claim for service connection, as well as the downstream claims for increased disability evaluations.  These letters also explained the legal criteria for entitlement to such benefits and informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. 

The Veteran was also afforded VA examinations responsive to the claims for increased ratings for residuals of cold injuries to the right and left lower extremities.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of cold injuries to the right and left lower extremities have not materially changed and uniform evaluations are warranted.  

The Veteran contends that an increased rating is warranted for his service-connected cold injury residuals of the lower extremities, which are currently evaluated as 30 percent disabling for each lower extremity.   The Veteran is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.

Diagnostic Code 7122 governs the ratings for cold injury residuals.  38 C.F.R. § 4.104 (diseases of the cardiovascular system).  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122. 

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

The Veteran was afforded a VA examination in connection with his initial claim for service connection in April 2012.  The Veteran reported that his feet remained cold sensitive and that he worked as a bricklayer for over 50 years.  Upon physical evaluation, the VA examiner indicated that the Veteran had arthritis of the feet related to his cold injury residuals.  His feet were cool and pink, with normal pulses and capillary refill.  He had diminished sensation to temperature of the feet, and diminished sensation to light touch, pinprick, and vibration of the left foot.

The Veteran was afforded general medical and cold injury examinations in October 2012.  The Veteran reported that he continues to wear socks to bed because of a persistent sense of cold at night.  Both feet were noted to have cold sensitivity.  X-rays showed arthritis in both hands and both feet.

Most recently, the Veteran was afforded a VA cold injury examination in December 2015.  The Veteran complained of sensitivity and impaired sensation.  The VA examiner noted that the Veteran's cold injuries would not create functional impairment for sedentary employment.

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of cold injuries of the right and left lower extremities more nearly approximates the criteria for the current 30 percent disability evaluation for each lower extremity.  The Board finds that, as the Veteran experiences pain and cold sensitivity, the Board finds he meets the criteria for a 30 percent evaluation for each of his lower extremities.  The Veteran is now in receipt of the highest schedule evaluation possible for the Veteran's lower extremities, absent any ratable complications.  In the present case, the record does not reflect that the Veteran's cold weather residuals include amputation of any fingers or toes, complications of squamous cell carcinoma, peripheral neuropathy, Raynaud's phenomenon, or muscle atrophy.  
  
The Board observes that Note (1) of Diagnostic Code 7122 states that the Veteran should be separately evaluated for peripheral neuropathy or amputations due to complications of a cold injury under other, more appropriate Diagnostic Codes.  As will be explained below, the Veteran is being granted service connection for peripheral neuropathy as secondary to his service-connected cold injury residuals of the right and left lower extremities, and thus, it is not for consideration here.  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  As such, the Board does not find that the medical evidence supports a higher schedular rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of cold injuries of the right and left lower extremities are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of cold sensitivity and pain, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's residuals of cold injuries of the right and left lower extremities is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with residuals of cold injuries of the right and left lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As peripheral neuropathy is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Board finds that the evidence of record demonstrates service connection for peripheral neuropathy of the right and left lower extremities is warranted.   The Board acknowledges that the Veteran's peripheral neuropathy was considered as part of his claim for an increased disability rating for residuals of a cold injury, and not raised as a claim for service connection in the first instance.  However, the Board finds that, on the basis of the December 2015 peripheral nerves examination, service connection is warranted; the VA examiner found that the Veteran's peripheral neuropathy of the right and left lower extremities is causally related to his service; his peripheral neuropathy is not a complication of his cold injuries of the right and left lower extremities, it was caused by his residuals of cold injuries of the right and left lower extremities.  According to the December 2015 VA examiner, the Veteran's peripheral neuropathy of the right and left lower extremities either had its onset during service, or was caused by the Veteran's cold injuries to the right and left lower extremities.   The VA examiner stated that it is possible that the Veteran's peripheral neuropathy was incurred at the same time as the cold injuries of the right and left lower extremities in service; the VA examiner noted that the Veteran reported that he began experiencing decreased sensation during his military service, which continued following his service.

In this regard, the Board finds that the Veteran's reports of and treatment for impaired sensation of the lower extremities are credible.  In addition, the Board finds that the December 2015 VA examiner's conclusion that the Veteran's current peripheral neuropathy of the right and left lower extremities is related to the Veteran's treatment for cold injuries of the lower extremities is consistent with the record.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the right and left lower extremities is related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for peripheral neuropathy of the right and left lower extremities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased initial evaluation for the residuals of a cold injury of the right lower extremity, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for the residuals of a cold injury of the left lower extremity, currently evaluated as 30 percent disabling, is denied.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.

REMAND

Given that service connection has been granted for the Veteran's peripheral neuropathy of the right and left lower extremities, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to assign ratings for these disabilities.  

Additionally, a VA examination should be obtained to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation; the opinion should be based on all of the Veteran's service-connected disabilities, taken in their entirety, not just any one individual service-connected disability.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any remaining, available VA treatment should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected disabilities as pertains to TDIU. The VA examiner should provide an opinion as to whether the Veteran, in light of his service-connected disabilities, when considered in combination, is capable of performing the physical and mental acts required by employment; whether he can find employment is irrelevant.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


